DETAILED ACTION

This office action is in response to amendment filed on 3/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 14-15 have been amended.
Claims 12-13 have been cancelled.
New claims 16-22 have been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 1-11 and 14-22 are objected to because of the following informalities:  
With respect to claim 1, “address of based…” in line 17 should read, “address based…”
With respect to claim 3, “furher” in line 2 should read, “further.”
With respect to claim 7, “the supervisory MMU and the CPU to utilize a polled semaphore…” in lines 1-2 should read, “the supervisory MMU and the CPU utilize a polled semaphore…”
With respect to claim 11, “address of based…” in line 17 should read, “address based…” and “spaceassociated” on line 39 should read, “space associated.”
With respect to claim 14, “address of based…” in line 17 should read, “address based…”
Claims 2, 4-6, 8-10, and 15-22 are objected because they depend from a base claim that is under objection and fail to cure the deficiencies of the respective base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-11, 14-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592).
With respect to claim 1, Molnar teaches of a computer system, comprising: a central processing unit (CPU) (fig. 5, item 560; paragraph 66; where the CPU generates memory access requests);
a first memory management unit (MMU) to: determine a first mapping between the virtual address and a physical address of a physical address space of a memory device (fig. 5, item 390; paragraph 17, 55-56; where MMU 390 is the claimed first MMU, the application virtual address (AVA) is the claimed virtual address, and the intermediate virtual address (IVA) is the claimed physical address.  Where the page table hierarchy is used to map the AVA to the IVA);
translate the virtual address to the physical address of based on the first mapping (fig. 5; paragraph 17, 55-56; where the page table hierarchy is used to map the AVA to the IVA); and 
a supervisory MMU to:  determine a second mapping between the physical address and a storage address of a storage address space of the memory device (fig. 5, item 204, 590; paragraph 15, 17, 55-56, 67; where MMU 590 is the claimed supervisory MMU and the physical address (PA) is the claimed storage address.  Where the IVA is translated to the PA using a different set of page tables);
determine a second permission for accessing the storage address for facilitating the memory access request (paragraph 58; where a cache miss in the TLB of the MMU 590 occurs 
translate the physical address to the storage address based on the second mapping (fig. 5, item 204, 590; paragraph 15, 17, 55-56, 67; where the IVA is translated to the PA using a different set of page tables);
wherein the supervisory MMU controls access to the memory device via the storage address space (paragraph 15, 17, 67; where after translating the IVA to the PA, the MMU 590 transmits a new memory request to the memory device that includes the PA.  Thus, the MMU 590 controls access to the memory device), and
wherein the physical address space corresponds to the volatile memory device (fig. 2; paragraph 15, 20; where the memory device being addressed by the PA is a DRAM, which is volatile memory).
Molnar fails to explicitly teach of (1) a central processing unit (CPU) to process a memory access request corresponding to a virtual address; (2) determine a first permission for accessing the memory device based on a physical address range associated with the first mapping; (3) wherein the memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space.
However, Merrill teaches of a central processing unit (CPU) to process a memory access request corresponding to a virtual address (fig. 1-3, item 102; paragraph 25, 31-32, 45; where the CPU issues commands that control the operation of the PPUs, including memory operations and 
a first memory management unit (MMU) to: determine a first mapping between the virtual address and a physical address of a physical address space of a memory device; and translate the virtual address to the physical address of based on the first mapping (fig. 1-3; paragraph 32, 45; where PPU 202 and CPU 102 are a single IC and the MMU 320 maps virtual addresses to physical addresses.  In the combination of Molnar and Merrill, the virtual addresses and the physical addresses are the respective AVA and IVA of Molnar).
The combination of Molnar and Merrill fails to explicitly teach of (1) determine a first permission for accessing the memory device based on a physical address range associated with the first mapping; (2) wherein the memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space.
However, Bridges teaches of determine a first permission for accessing the memory device based on a physical address range associated with the first mapping (fig. 2-3; paragraph 14, 16-21; where the thread ID register maintains the thread ID (claimed first permission).  The process/thread ID is used to in combination with the effective address (analogous to the AVA of Molnar) to map to the read address (analogous to the IVA of Molnar) to enable a one-to-one mapping.  Thus the thread/process ID identifies the permission of the process to access the entry as a thread/process having one ID would not be capable of accessing the memory addressed using the ID of another thread/process.  Thus the use of the thread/process ID constitutes the indication of a permission to access a particular location when the ID is used in the address).

However, Karamcheti teaches of wherein the memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space (paragraph 5-6, 34; where the main memory is made up of DRAM and NOR flash memory).
Molnar and Merrill are analogous art because they are from the same field of endeavor, as they are directed to computer systems including CPUs and PPUs that involve address translation.
It would have been obvious to one of ordinary skill in the art having the teachings of Molnar and Merrill before the time of the effective filing of the claimed invention to incorporate the making the CPU and PPU a single IC in Molnar as taught in Merrill.  Their motivation would have been to more efficiently use physical space, power, and computing resources, see Shimpi, “AMD – The Road Ahead”.
Molnar, Merrill, and Bridges are analogous art because they are from the same field of endeavor, as they are directed to computer systems including CPUs and PPUs that involve address translation.
It would have been obvious to one of ordinary skill in the art having the teachings of Molnar, Merrill, and Bridges before the time of the effective filing of the claimed invention to incorporate the process/thread ID into the first TLB of the combination of Molnar and Merrill as taught in Bridges.  Their motivation would have been to more efficiently use translate addresses for multiple different threads being processed (Bridges, paragraph 7-8).

It would have been obvious to one of ordinary skill in the art having the teachings of Molnar, Merrill, Bridges, and Karamcheti before the time of the effective filing of the claimed invention to incorporate the hybrid main memory of DRAM and NOR flash of Karamcheti  as the memory in the combination of Molnar, Merrill, and Bridges.  Their motivation would have been to more efficiently access data stored in the memory.
With respect to claim 11, the combination of Molnar, Merrill, Bridges, and Karamcheti teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 14, the combination of Molnar, Merrill, Bridges, and Karamcheti teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 2, Molnar teaches of wherein the first MMU is further to translate the virtual memory address to the physical address based on a first translation lookaside buffer (TLB) of the first MMU (paragraph 68-69; fig. 6A, element 604; where the TLB of MMU 390 is used to translate the virtual address into a second virtual address (claimed physical address)).
With respect to claim 3, Molnar teaches of wherein the supervisory MMU is furher to translate the physical address to the storage address based on a second translation lookaside buffer (TLB) of the supervisory MMU (paragraph 70-71; fig. 6B, element 614; where the TLB of MMU 590 is used to translate the second virtual address (claimed physical address) to a physical address (claimed storage address)).
With respect to claim 4, Molnar teaches of wherein the supervisory MMU determines the second permission from a storage page table storing the storage address (paragraph 58; the ‘protected’ and ‘priv_protected’ (claimed permissions) mark each page table entry that translates the IVA to the PA).
With respect to claim 5, Molnar teaches of a supervisory fault handler to access a storage page table in the memory device in response to a supervisory page fault generated by the supervisory MMU (paragraph 58; where a TLB miss occurs and the MMU 590 accesses the page in memory).
With respect to claim 6, Molnar teaches of wherein the CPU is further to receive a notice of the supervisory page fault via a fault feedback path from the supervisory fault handler to the CPU (paragraph 58; where the page fault is handed by software, thus the software running on the CPU must have been notified of the page fault from the MMU 590).
With respect to claim 8, Molnar teaches of wherein the memory device is to store a memory page table accessible by the first MMU via a first memory access path from the first MMU, wherein the first memory access path is accessible in response to a TLB cache miss of the first MMU (fig. 6a, paragraph 58, 68; where MMU 390 retrieves the page from memory 204 in response to a TLB miss.  As this access occurs, there must be a path over which it occurs). 
With respect to claim 9, Molnar teaches of wherein the memory device is to store a storage page table accessible via a second memory access path from the supervisory MMU or a third memory access path from a supervisory fault handler associated with the supervisory MMU (fig. 6b, paragraph 58, 70; where MMU 590 retrieves the page from memory 204 in response to a TLB miss.  As this access occurs, there must be a path over which it occurs).
With respect to claim 10, Molnar teaches of wherein a location indicated by the storage address is accessible via a fourth memory access path via the supervisory MMU, wherein the fourth memory access path facilitates an in-band read operation (fig. 5c; paragraph 66, 71; where the MMU 590 transmits the memory request including the physical address to the memory 204 via the memory interface.  As indicated by Molnar in paragraph 23, accesses can be reads or writes).
With respect to claim 15, Molnar teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as recited with respect to claim 4.
With respect to claim 16, Molnar teaches of the limitations cited and described above with respect to claims 2-3 for the same reasoning as recited with respect to claims 2-3.
With respect to claim 17, Molnar teaches of the limitations cited and described above with respect to claim 5 for the same reasoning as recited with respect to claim 5.
With respect to claim 18, Molnar teaches of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
With respect to claim 20, Molnar teaches of the limitations cited and described above with respect to claim 8 for the same reasoning as recited with respect to claim 8.
With respect to claim 21, Molnar teaches of the limitations cited and described above with respect to claim 9 for the same reasoning as recited with respect to claim 9.
Karamcheti Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar, Merrill, Bridges, and Kessler as applied to claims 1, 6, and 12 above, and further in view of  Kegel et al. (US 2011/0023027).
With respect to claim 7, the combination of Molnar, Merrill, Bridges, and Karamcheti fails to explicitly teach of wherein the supervisory MMU and the CPU to utilize a polled semaphore to coordinate fault operations in response to the supervisory fault.
However, Kegel discloses wherein the supervisory MMU and the CPU to utilize a polled semaphore to coordinate fault operations in response to the supervisory fault (paragraph 48; Fig. 1, elements 12 and 26; the “IOMMU” reads on a “supervisory MMU” and the “IG bit” reads on a “polled semaphore”). 
The combination of Molnar, Merrill, Bridges, and Karamcheti, and Kegel are analogous art because they are from the same field of endeavor, that being data storage systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to implement Kegel’s IOMMU within the combination of Molnar, Merrill, Bridges, and Karamcheti’s PPU. The motivation for doing so would have been to allow advanced computation architectures such as compute offload, user-level I/O, and accelerated I/O devices to be used more seamlessly in virtualized systems.
With respect to claim 19, Kegel teaches of the limitations cited and described above with respect to claim 7 for the same reasoning as recited with respect to claim 7.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 11, and 14 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claims 1, 11, and 14, that the rejections using Molnar are not appropriate as allegedly (1) the present application claims the translation of a physical address of a memory device to a storage address of a storage space based on a mapping, while Molnar’s intermediate virtual address does not indicate a physical address space of a memory device, and (2) one of ordinary skill in the art would not consider a virtual address as a physical address.  The examiner disagrees for the following reasons.
Regarding (2), as defined by the “Free On-Line Dictionary Of Computing,” a physical address is, “[t]he address presented to a computer’s main memory in a virtual memory system…” while a virtual address is, “[a] memory location accessed by an application program in a system with virtual memory such that intervening hardware and/or software maps the virtual address to real (physical) memory…”  This knowledge is what one of ordinary skill in the art would utilize to establish what constitutes a physical address and what constitutes a virtual address.
The examiner submits that, as used in the specification of the present application, the term “physical address” is “physical” in name only, and does not show the actual functionality of a physical address as required above.  A physical address is the address presented to the main memory, but the applicant’s “physical address” is never actually used to access any physical memory. The applicant’s “physical address” is created by translating a virtual address.  Then the physical address is transmitted to an MMU, which translates the “physical address” into a storage address used to access the physical memory, see figure 5 and paragraphs 8 and 39 of the present specification.  

That functionality is identical to how Molnar’s “intermediate virtual address” and “physical address” functions (see paragraph 67 and Fig. 5A of Molnar).  One of ordinary skill in the art would readily appreciate that Molnar’s “intermediate virtual address” performs the identical function of Applicant’s “physical address” and thus they are the same addresses.  One of ordinary skill in the art would also readily appreciate that Molnar’s “physical address” performs the identical function of Applicant’s “storage address” and thus they are the same addresses.  Therefore, the examiner maintains that Molnar’s “intermediate virtual address” reads on the claimed “physical address” and that Molnar’s “physical address” reads on the claimed “storage address”.
Regarding (1), as established immediately above, Molnar’s intermediate virtual address (IVA) is the same as the claimed physical address.  Thus, when Molnar indicates in paragraphs 17 and 67, that the second address/intermediate virtual address corresponds to the second address space, this address space is the claimed physical address space for the same reasoning as why the intermediate virtual address of Molnar is the claimed physical address.  Thus the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue. 
Applicant also argues with respect to independent claims 1, 11, and 14, that the process identifier in Bridges is not a permission directed to an address range and furthermore does not qualify as a permission.  The examiner disagrees for the following reasons.
While, as the applicant states in lines 1-3 on page 12 of the remarks filed on 3/15/2021, the term permission, “indicates a set of rules that facilitates permission to access a piece of resource,”  a permission is not required to be only a set of rules.  Permission is defined by the “Free On-Line Dictionary Of Computing,” as, “[t]he ability to access (read, write, execute, traverse, etc.) a file or directory…”  Thus whatever allows for that ability to access the resource, or in converse, in its absence, the ability to access the resource is not there qualifies as a permission to access the storage as claimed.
Bridges teaches of a thread/process identifier in paragraphs 14 and 16 that is used to identify the thread’s architectural results from operations and allow them to be applied to the correct thread’s architectural resources.  Thus, for example, keeping thread A from messing with thread B’s resources.  This is explained in figures 2-3 and paragraphs 16-21 of Bridges where the process identifier (PID) is used along with the effective address (EA), in address translation.  The PID and a portion of the EA map to the high order bits of the real address (RA), then the thread ID is used as the lower portion of the RA.  Thus when the when a process/thread accesses a particular memory location, its identifier acts as a key that allows it to access the desired location (i.e. it give the thread permission).  If the thread would try to access a memory location of another thread, it would not be possible, the address translation process would direct the access to a location that the process/thread can access by the addition of the thread’s ID to the real address.  Thus it is clear to one of ordinary skill in the art that Bridges implementation of address 
If the applicant’s permissions in this application are different from that recited in Bridges, the examiner encourages the applicant to further specify how the permissions are implemented in the claims in order to clarify the applicant’s invention from the presently applied prior art.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Serebrin et al. (US 2013/0024598) discloses mapping guest virtual addresses to guest physical addresses and then mapping the guest physical addresses to machine memory addresses, see paragraph 21.
Ahmad et al. (US 2010/0299667) discloses using multiple MMUs to map guest virtual address to guest physical addresses and then map the guest physical address to machine memory addresses, see paragraphs 28, 30-31, and 34-36.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138